           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

KARL YE COFFMAN,
on behalf of K.M.C., a minor                               PLAINTIFF

v.                        No. 4:18-cv-150-DPM

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                          DEFENDANT

                               ORDER
     The Government hasn't objected to Coffman's motion for an
award of fees under 28 U.S.C. § 2412(d).      The hours and fees are
reasonable. The unopposed motion, NQ 19, is therefore granted. The
Court awards a reasonable attorney's fee of $3,999.90, payable directly
to Coffman. Astrue v. Ratliff, 560 U.S. 586,591 (2010). The check should
be mailed to Coffman's lawyer.
     So Ordered.



                                      D .P. Marshall Jr.
                                      United States District Judge
